        Case 1:20-cv-04673-VSB-BCM Document 7 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X                        8/31/2020
 DONELLE MURPHY,                                           :
                                                           :
                                         Petitioner,       :
                                                           :
                            -against-                      :          20-CV-4673 (VSB)
                                                           :
 ATTICA CORRECTIONAL FACILITY,                             :                ORDER
                                                           :
                                          Respondent. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        On June 16, 2020, I received a § 2254 petition from Petitioner, as well as a letter from

him in which he requested the appointment of counsel and that his habeas corpus action be held

in abeyance. (Docs. 1, 2.) He had also paid the $5.00 filing fee. In response to the filing of

those submissions, the Clerk of Court opened this civil action. On June 23, 2020, I issued an

order directing the Clerk of Court to re-file those submissions in Murphy v. Warden of Attica

Correctional Facility, 1:20-CV-3076, (S.D.N.Y. May 15, 2020), because it was clear that those

submissions should have been filed in that case. (Doc. 5.) This civil action was terminated on

June 23, 2020.

        In my June 23, 2020 Order, I stated that a certificate of appealability will not issue

because “the petition makes no substantial showing of a denial of a constitutional right.” (Id.)

Pro se plaintiff has misconstrued that statement as a denial of his petition, and on July 17, 2020,

filed a letter asking for additional relief. (Doc. 6.) Pro se Plaintiff’s requests should be directed

to Judge Paul A. Engelmayer, who presides over the proper case, 20-cv-3076. Accordingly,

        Pro se Plaintiff is directed to file any further documents in case number 20-cv-3076 not

case number 20-cv-4673.
        Case 1:20-cv-04673-VSB-BCM Document 7 Filed 08/31/20 Page 2 of 2




        The Clerk’s Office is respectfully directed to send a copy of this Order to the pro se

plaintiff.

SO ORDERED.

 Dated:      August 31, 2020
             New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 2
